Case 1:19-cv-24013-DPG Document 44 Entered on FLSD Docket 11/01/2020 Page 1 of 12

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA
Case No. 19-cv-24013-DPG

ROBERT DOYLE, individually and on
behalf of all others similarly situated,

Plaintiff,
vs.

FLORIDA HEALTH SOLUTION, CORP.,
a Florida Corporation, and MOBILITY
TECHNOLOGIES USA, CORP., a Florida
Corporation

Defendants.
/

 

DEFENDANT’S MOTION TO DISMISS
PLAINTIFF’S SECOND AMENDED COMPLAINT

Defendant, Florida Health Solution, Corp. (“Florida Health”) through its undersigned
counsel moves to dismiss the Second Amended Class Action Complaint (“Second Amended
Complaint”; ECF No. 40) filed by Plaintiff Robert Doyle (“Plaintiff”), and states as follows:

I. INTRODUCTION

Plaintiffs Amended Complaint alleges that Florida Health violated the Telephone
Consumer Protection Act, 47 U.S.C. § 227(b) (the "TCPA") by placing calls to Plaintiff using an
automatic telephone dialing system ("ATDS") or an artificial and/or prerecorded voice.

The Eleventh Circuit recently confirmed that in order for a dialing system to constitute an
ATDS, it must have the capacity to generate random or sequential phone numbers. See Glasser vy.
Hilton Grand Vacations Co., ELC, No. 18-14499, No. 18-14586, 2020 WL 415811 (1th Cir. Jan.
27, 2020). Glasser also held that dialing from a list of numbers, previously prepared by a caller,

does not violate the TCPA.
Case 1:19-cv-24013-DPG Document 44 Entered on FLSD Docket 11/01/2020 Page 2 of 12

Plaintiff's allegations of ATDS usage in the Second Amended Complaint are still bare and
merely mimic the statutory language. The Second Amended Complaint still contains no real
factual support for its allegations of random or sequential number generation — a far cry from what
Glasser requires. See Am. Compl., { 29 (alleging, only "upon information and belief," that the
unnamed and unidentified ATDS “us[es] a random or sequential number generator"); J 31
(alleging only “upon information and belief," that Defendant used hardware and software that
“have the capacity to generate or store random or sequential numbers or to dial sequentially or
randomly”). The pleading of these conclusions — not facts — are insufficient to state a proper
TCPA claim.

The Amended Complaint also lacks support for the allegation (again, only alleging “on
information and belief’) that the unidentified device, allegedly an ATDS, "has the capacity to store
numbers and to dial numbers without human intervention." (Amended Complaint J 30) Calling
from a list of numbers is not a violation of the TCPA. (See Glasser, 2020 WL 415811, at *7).
Taking Plaintiff's allegation as true in this regard, there is still no TCPA claim.

Plaintiffs additional allegations allegedly supporting the use of an ATDS (the “impersonal
and generic nature” of the calls (Amended. Complaint at. ] 33)) and that the calls were “robotic”
Ud. J 19)) similarly do not support that Defendant used an ATDS because, under Glasser, the
relevant inquiry is random or sequential number generation — not the pre-Glasser indicia of ATDS
usage (which Plaintiff seems to rely on here). Thus, Plaintiffs allegations of ATDS usage fall
short, and do not state a proper claim for relief.

In addition to these threshold pleading deficiencies, the Complaint should also be dismissed
for five additional reasons.

First, Plaintiffs conclusory allegation that the calls at issue were for marketing,
Case 1:19-cv-24013-DPG Document 44 Entered on FLSD Docket 11/01/2020 Page 3 of 12

advertising, or telemarketing purposes is insufficient. Plaintiff provides no actual details regarding
the calls, other than the boilerplate assertion that they were for marketing purposes.

Second, Plaintiff's own allegations undermine his claims. Plaintiff admits that, for each
alleged call at issue, he spoke to a live person on the other end of the phone, which is fatal to his
claims that the calls were made using an ATDS or were entirely prerecorded. See Am. Compl.,
20-22 (admitting that Plaintiff spoke to a "live" person).

Third, the autodialing restrictions of the TCPA (on which Plaintiff's claims are based)
violate the First Amendment to the United States Constitution.

Fourth, the McCarran-Ferguson Act, 15 U.S.C. § 1012, et seq., precludes the applicability
of the TCPA to Florida Health as a matter of law.

Fifth, Plaintiff has not pled facts supporting that a willful and knowing violation of the
TCPA occurred.

Ik RELEVANT FACTUAL ALLEGATIONS

Plaintiff's allegations, even taken as true, are insufficient to state a proper cause of action.
Plaintiff alleges in a conclusory fashion that, without his consent, Florida Health used an ATDS to
call him. Plaintiff pleads no detailed, factual allegations regarding random or sequential number
generation. See Am. Compl., € 28-33. Plaintiff also inadvertently admits that there were no
violations of the TCPA here, because he avers that, for each alleged call at issue, he spoke to a live
person on the other end of the phone. See Am. Compl, ff] 21-22, 32 (admitting that he spoke to a
"live" person).

Aside from these conclusory allegations, the rest of the Amended Complaint consists
mainly of irrelevant legal argument (from other jurisdiction) and generic class allegations. Perhaps

most telling is that the Amended Complaint does not contain any details regarding the content of
Case 1:19-cv-24013-DPG Document 44 Entered on FLSD Docket 11/01/2020 Page 4 of 12

the calls, aside from a single generic allegation the calls were “for the purpose of marketing,
advertising, and promoting Defendant’s business and services.” See Am. Compl., | 34. This is
simply not enough to state a claim.
Ti. MEMORANDUM OF LAW

A, Plaintiff's Complaint is Subject to Dismissal

To survive a motion to dismiss under Rule 12(b)(6), a complaint must “state a claim upon
which relief can be granted.” A complaint must allege enough facts “‘to raise a right to relief above
the speculative level.” Bell Atlantic v. Twombly, 550 U.S. 544, 555, 570 (2007). The Court need
not accept legal conclusions as true. Asheroft v. Iqbal, 556 U.S. 662, 678 (2009).

1. Plaintiff's Boilerplate ATDS Allegations Are Insufficient

"To sufficiently plead the ATDS element of a TCPA claim, a plaintiff may not merely
recite the statutory elements of the use of an ATDS or prerecorded voice without alleging
additiona! facts to support those facts.” Adams v. Ocwen Loan Servicing, LLC, 366 F. Supp. 3d
1350, 1355-56 (S.D. Fla. 2018) (Dimitrouleas, J.); Turizo v. Jiffy Lube Int'l Inc., No. 19-cv-61140,
2019 WL 4737696 (S.D. Fla. Sept. 27, 2019) (Bloom, J.) (holding that complaint lacked detail
regarding ATDS usage and allegations were "insufficient to piausibly allege the use of an ATDS");
Simon v, Ultimate Fitness Grp., LLC, No. 19-cv-890, 2019 WL 4382204, at *7 (S.D.N.Y. Aug.
19, 2019) (requiring factual allegations that are “plausible indicia of an ATDS”); Sterling v.
Securus Techs., Inc., No. 3:18-CV-1310 (VAB), 2019 WL 3387043, at *1 (D. Conn. July 26, 2019)
("Plaintiffs must do more than simply parrot the statutory language."); Douek v. Bank of Am. Corp.,
No. 17-2313, 2017 WL 3835700, at *2 (D.N.J. Sept. 1, 2017) (“[A] bare allegation that Plaintiffs

used an ATDS is not enough’).
Case 1:19-cv-24013-DPG Document 44 Entered on FLSD Docket 11/01/2020 Page 5 of 12

Plaintiffs allegations are insufficient under Glasser to state a claim because there are no
facts pled supporting that a random or sequential number generator was used. The Amended
Complaint also lacks support for the allegation that the unidentified ATDS has the capacity to store
numbers and dial them. Of note, even if this allegation were true, in the Eleventh Circuit, calling
from a list of numbers is not a TCPA violation. See Glasser, 2020 WL 415811, at *7. Plaintiff
has simply not pled enough detail to state a claim. To the extent Plaintiffs claims are based on
the use of an ATDS, they should be dismissed.

2. Plaintiff's Conclusory Allegations that Florida Health Willfully and/or
Knowingly Violated the TCPA Should be Dismissed and/or Stricken

Plaintiff also alleges that Florida Health willfully and knowingly violated the TCPA. There
are simply no facts pled supporting that Florida Health's actions, if proven as alleged, were willful
or knowing violations of the TCPA. See McCullough v. Maximum Title Loans LLC, No. CV-19-
00717-PHX-JIT, 2019 WL 3933754, at *3 (D. Ariz. Aug. 20, 2019) (dismissing and striking
request for treble damages for willful and knowing violation of the TCPA for insufficient pleading,
and finding that the facts supporting an inference that the calls at issue knowingly or willfully
violated the TCPA must be pleaded specifically, and threadbare allegations are insufficient).

3. Plaintiff's Failure to Plead Details About the
Content of the Alleged Calls is Fatal to His Claims

In a single paragraph in his Amended Complaint, Plaintiff alleges that the calls at issue
were for marketing, advertising or telemarketing purposes. See Am, Compl., | 34. Plaintiffs
Complaint is otherwise silent on the content of the calls at issue. It is improper for the court to
assume “the [plaintiff] can prove facts that [he or she] has not alleged.” Associated Gen.
Contractors of Cal., Inc. v. Cal. State Council of Carpenters, 459 U.S. 519, 526 (1983).

Plaintiff's failure to provide detail regarding the content of the calls is significant because
Case 1:19-cv-24013-DPG Document 44 Entered on FLSD Docket 11/01/2020 Page 6 of 12

the level of consent that a caller must obtain from the called party under the TCPA depends entirely
on the nature and purpose of the call. The Federal Communications Commission (“FCC”) has
long interpreted the TCPA to embody the principle that “persons who knowingly release their
phone numbers have in effect given their invitation or permission to be called at the number which
they have given, absent instructions to the contrary.” In re Rules & Regulations Implementing the
Tel. Consumer Prot. Act of 1991, 7 F.C.C. Red. 8752, 8769 (1992). That is, in the FCC's view, the
very act of turning over one's phone number demonstrates a willingness to be called about certain
things, barring instructions to the contrary. Id.

Thus, whether the calls at issue were actually for marketing, advertising or telemarketing
purposes — rather than some other purpose — then the consent standard changes. The problem here
is that Plaintiff has not sufficiently pled which consent standard applies, due to his failure to allege
the nature and scope of the calls’ content. Indeed, FCC orders and rulings show that transactional
context matters in determining the scope of a consumer's consent to contact. /d; see also Brooks
v. The Kroger Co., No. 19-cv-00106, 2019 WL 3778675 (S.D. Cal. Aug. 12, 2019) (dismissing
complaint where plaintiff did not allege that "the calls were done for marketing purposes" and thus
failed to state a cause of action); Williams-Diggins v. Republic Services, No. 18-cv-2313, 2019
WL 5394022, at *2 (N.D. Ohio Apr. 25, 2019) (dismissing TCPA complaint because it did not
allege that telephone solicitations occurred, "[t]hus, the TCPA does not apply").

4. Plaintiff's Admission That He Spoke
to a Live Person is Fatal to His Claims

The TCPA prohibits the making of “any call” other than an emergency call “using an
automatic telephone dialing system or an artificial or prerecorded voice” to “any telephone number
assigned to a ... cellular telephone service” without the “prior express consent of the called party.”

47 U.S.C. § 227(b)(1)(A)(iii) (emphasis added). Plaintiff’s own allegations undermine his claims.
Case 1:19-cv-24013-DPG Document 44 Entered on FLSD Docket 11/01/2020 Page 7 of 12

Plaintiff admits that, for each alleged call at issue, he spoke to a live person on the other end of the
phone. See Am. Compl., J] 20-22. Taking Plaintiff's allegations as true, all calls at issue were live
calls, with a human on both ends of the phone.

These facts do not give rise to TCPA liability because only calls which are entirely pre-
recorded and lack any human interaction trigger the TCPA's prerecorded call restrictions.! See
¢.g., Moser v. F.C.C., 46 F.3d 970 (9th Cir. 1995). In fact, the FCC's own brief in Moser conceded
that Congress had granted greater latitude where there was interaction between humans than where
there were only machine-based messages. See Brief for Appellant FCC, 1993 WL 13101270, at
*10. The FCC noted that "the demarcation drawn by the statute, which gives greater protection to
human exchange than prerecorded announcements,” was further supported by state experiences,
favorably citing a finding that “the distinction between live and prerecorded calls ‘addresses the
inescapable fact that machines cannot ascertain the propriety of proceeding with a message." Id.:
see also Reply Brief for Appellant FCC, 1994 WL 16014724, p. 4 ("In contrast,..., an automated
message, ‘cannot interact with the customer except in preprogrammed ways' and does 'not allow
the caller to’ ...ask questions, register complaints, or ask not to be called again."). Here, Plaintiff

admits he spoke to a live person during all of the calls at issue. Dismissal is therefore required.

“Laws favoring some speakers over others demand strict scrutiny when the legislature’s

speaker preference reflects a content preference.” Turner Broadcasting Sys., Inc. v. FCC, 512 US.

 

' This exact issue — whether a prerecorded message used during a live call, and tangentially,
whether a call that is not entirely prerecorded can violate the TCPA — is pending before the FCC.
See Petition for Expedited Declaratory Ruling Regarding the Application of 47 U.S.C. §
227(b)(1)(B) of the Telephone Consumer Protective Act, in Jn the Matter of Yodel Technologies
LLC's Petition for Expedited Declaratory Ruling, CG Docket No. 02-278 (filed Sept. 13, 2019);
see also https://www.fec.gov/ecfs/filing/109 1320379447, last visited October 30, 2020.

7
Case 1:19-cv-24013-DPG Document 44 Entered on FLSD Docket 11/01/2020 Page 8 of 12

622, 658 (1994). The TCPA’s automated call restrictions (the "Restrictions") draw impermissible
lines based on the content of the call and who is making the call.

The Restrictions, generally, prohibit calls to numbers assigned to a cell phone using an
ATDS or an artificial or prerecorded voice, without consent. But, in 2015, the statute was amended
to make a content-based exemption for calls “made solely to collect a debt owed to or guaranteed
by the United States.” 47 U.S.C. § 227(b)(1)(A) & (A)(iii). Coverage under the Restrictions hinges
on the content of the message, as calls to collect a government-backed debt and for emergency
purposes are permissible, but calls for other purposes, made by other callers, violate the law.

Two Circuit Courts of Appeal have held that the certain of the Restrictions are
unconstitutional and have severed the unconstitutional provision as the proper remedy. See Am.
Ass'n of Political Consultants, Inc. vy. FCC, 923 F. 3d 159 (4th Cir. 2019), cert granted sub nom
Barr v. Political Consultants, No. 19-631, 2020 WL 113070 (U.S. Jan. 10, 2020) (hereinafter
"AAPC") and Duguid v. Facebook, Inc., 926 F.3d 1146 (9th Cir. 2019). Both courts found that
the "government backed debt exemption" was an unconstitutional content-based exception to the
TCPA's restrictions on free speech, which did not survive strict scrutiny. Both Courts severed the
exemption, allowing the remainder of the TCPA to stand. Relying on its own precedent, the
Supreme Court will likely find, as this Court should find, that the exemption is not severable.
Rather, the entirety of the autodialing Restrictions of TCPA are unconstitutional.

The Supreme Court has a history of striking down the entirety of these types of
unconstitutional provisions, not the exception itself. For example, in Reed v. Town of Gilbert, 135
S. Ct. 2218, 2224 (2015), the Court struck down a city's sign code in its entirety. The code

prohibited outdoor signs without a permit but exempted certain categories of signs from the
Case 1:19-cv-24013-DPG Document 44 Entered on FLSD Docket 11/01/2020 Page 9 of 12

permitting requirement, depending on sign’s content. The Court found the entirety of the sign code
unconstitutional because eliminating the exceptions would have abridged more speech. Jd.

Reed is not alone. The Supreme Court has a proven track record of striking down the
entirety of laws that abridge free speech, rather than striking down the only the narrow exceptions
to those laws. See, e.g., Brown v. Entm’t Merchs. Ass'n, 564 U.S. 786, 805 (2011); Sorrell v. IMS
Health Inc., 564 U.S. 552, 563-64, 580 (2011); Greater New Orleans Broad. Ass’n v. United
States, 527 U.S. 173, 190 (1999); Rubin v. Coors Brewing Co., 514 U.S. 476, 488-91 (1995); City
of Ladue v. Gilleo, 512 U.S. 43, 53 (1994); Cincinnati v. Discovery Network, Inc., 507 U.S. 410,
430-31 (1993); Ark. Writers’ Project, Inc. v. Ragland, 481 U.S. 221, 233 (1987); Minneapolis Star
& Tribune Co. v. Minn. Comm’r of Revenue, 460 U.S. 575, 592 (1983); First Nat’l Bank of Boston
v, Bellotti, 435 U.S. 765, 795 (1978).

Accordingly, this Court should find that the TCPA's autodialing restrictions — in their
entirety — are unconstitutional, necessitating the dismissal of Plaintiff's Amended Complaint.

5. The McCarran-Ferguson Act Precludes Liability

Plaintiff alleges that Florida Health "is in the business of selling credit health savings and/or
health insurance policies." See Am. Compl., § 12. The McCarran-Ferguson Act, 15 U.S.C. §
1011, et seq., precludes the applicability ofthe TCPA to Defendant Florida Health. The McCarran-
Ferguson Act provides that "the business of insurance ... shall be subject to the laws of the ...
States which relate to the regulation ... of such business." 15 U.S.C. § 1012(a). As such, "[nJo Act
of Congress [including the TCPA] shall be construed to invalidate, impair, or supersede any law
by any State for the purpose of regulating the business of insurance... unless such Act specifically
relates to the business of insurance." 15 U.S.C. § 1012(b). The McCarran-Ferguson Act therefore

reverses the general rule of federal pre-emption by imposing a rule that a state law enacted for the
Case 1:19-cv-24013-DPG Document 44 Entered on FLSD Docket 11/01/2020 Page 10 of 12

purpose of regulating the "business of insurance" does not yield to a conflicting federal statute
unless such statute specifically relates to the "business of insurance". US Dep't of Treasury v. Fabe,
508 U.S. 491, 491-92 (1993).

A four-pronged test is used to determine whether a state law regulating insurance pre-empts
a federal law such as the TCPA by operation of the McCarran-Ferguson Act:

The initial question is whether [the TCPA] "specifically relates to
the business of insurance" within the meaning of 15 U.S.C. §
1012(b). If it does, the McCarran Act defense is automatically
defeated and [the] inquiry is at an end. If it does not, then [the court]
must decide whether [Florida Health’s telemarketing] constitutes
the “business of insurance" for purposes of § 1012(b). If those
activities are not part of the business of insurance, [the TCPA]
would apply. If they are a part of such business, we must then
determine whether [Florida] has "enacted by any [law] ... for the
purpose of regulating" such activities. If [Florida] has not done so,
[TCPA] would apply. If it has, we must finally decide whether
[TCPA] would "invalidate, impair, or supersede” such state law.
Cochran v. Paco Inc., 606 F.2d 460, 464 (5th Cir. 1979) (citations omitted).?

Thus, the relevant issues for the Court in determining the applicability of the McCarran-
Ferguson Act here are: (i) whether the TCPA "specifically relates" to the business of insurance;
(ii) whether telemarketing calls and advertising by insurance companies constitute the business of
insurance; (iii) whether Florida has enacted laws "for the purpose of regulating" the business of
insurance; and (iv) whether the TCPA "impairs, invalidates, or supersedes" Florida law regulating
the business of insurance. All factors warrant a finding that the TCPA does not apply.

“Unless a federal law specifically relates to the business of insurance, it will not be applied

when it "invalidates, impairs, or supersedes" a state law "enacted for the purpose of regulating the

business of insurance." Sabo v. Metro. Life Ins. Co., 137 F.3d 185, 190 (3d Cir. 1998) (emphasis

 

* Pursuant to Bonner v. City of Prichard, Ala.,661 F.2d 1206, 1209 (1 Ith Cir. 1981), Cochran is binding on this Court.

10
Case 1:19-cv-24013-DPG Document 44 Entered on FLSD Docket 11/01/2020 Page 11 of 12

added). The TCPA, on its face, does not "specifically relate" to the business of insurance.
Accordingly, the first prong of the analysis is satisfied.

The second prong, whether telemarketing calls and advertising by insurance companies
constitute the "business of insurance," also weights in favor of Defendant Florida Health.
Specifically, the Supreme Court has held that “[t]he selling and advertising of [insurance] policies,
... [is] within the scope of the [McCarran-Ferguson Act].” SEC v. Nat'l Sec., Inc., 393 U.S. 453,
460 (1969).

The third prong is satisfied because Florida has enacted laws "for the purpose of regulating"
the business of insurance, and more specifically, telemarketing relating the to the sale of
insurance. The Florida Telemarketing Act, codified at Sections 501.601 — 501.626, Florida
Statutes, regulates telemarketing in the State of Florida. Notably, the Florida Telemarketing Act:

does not apply [to a|ny licensed insurance broker, agent, customer

representative, or solicitor when soliciting within the scope of his or

her license. As used in this section, “licensed insurance broker,

agent, customer representative, or solicitor” means any insurance

broker, agent, customer representative, or solicitor licensed by an

official or agency of this state or of any state of the United States.
Section 501.604(8), Florida Statutes (emphasis added). Florida Health is an entity covered by
Section 501.604(8), as Plaintiff admits. See Am. Compl., J 12.

The Supreme Court has explained that state laws possessing the end, intention or aim of
adjusting, regulating, managing or controlling the business of insurance are within the broad
category of laws enacted for the purpose of regulating the business of insurance. Fabe, 508 U.S.
at 505. The Florida Telemarketing Act clearly regulates telemarketing and advertising and has

expressly exempted insurance companies (including by Plaintiff's own admission, Florida Health)

from those restrictions. Accordingly, the third prong of the analysis is met.

11
Case 1:19-cv-24013-DPG Document 44 Entered on FLSD Docket 11/01/2020 Page 12 of 12

The fourth prong is also met. The TCPA directly conflicts with Florida laws enacted for
the purpose of regulating the business of insurance as it pertains to insurance companies’
telemarketing and advertising efforts. The TCPA, on one hand, prohibits unsolicited insurance
advertising by telephone, while the Florida Telemarketing Act, on the other, permits insurance
advertising and solicitation by telephone (by exempting insurance companies). Accordingly, the
TCPA "impairs, invalidates or supersedes" state laws regulating the business of insurance.

Because all four factors are met, the McCarran-Ferguson Act preempts the TCPA's
applicability to Florida Health here.

WHEREFORE, the Defendant Florida Health Solution Corp. respectfully requests that
this Honorable Court enter an Order dismissing Plaintiff's claims, and granting Defendant such

further and additional relief as the Court deems just and proper.

Date: November 1“, 2020 Respectfully submitted,

/s/ Luis Fernandez.

Luis Fernandez, Esq.
Attorney for Defendant
Florida Health Solution, Corp.

CERTIFICATE OF SERVICE

[hereby certify that a true and correct copy of the Defendant’s Motion to Dismiss was served
via the Court’s electronic System to all parties of record on this 1° day of November, 2020.

/s/ Luis Fernandez

Luis Fernandez P.A.
Attorney for Defendant
Florida Health Solution Corp.
2250 SW 3" Avenue Suite 303
Miami, FL 33129
305-8545955
Lfernandezlaw@aocl.com

12
